Gunby, J.
To revive a suit against several heirs of defendant, a written application should be .filed, setting forth the names and residences of the heirs, and asking citation of each one. C. P. 120, 361.
2. After a suit is filed and citation is issued and served, no amount of inaction or delay on the part of plaintiff will constitute an abandonment of the suit, and no prescription runs on the claim sued on as long as the suit is pending. 29 An. 299.
3. The heirs are bound jointly only, each for his virile share. C. C, 1427.
4. They cannot be held bound at all, unless it be proved that they have accepted their ancestor’s succession, or received property as heirs.
5. A debt of over five hundred dollars must be proved by more than one uncorroborated witness. C. C. 2277.
6. Where the judgment is against the heirs in solido, and but one of them signs the appeal bond, the judgment can be reversed only as to him.